* Corpus Juris-Cyc. References: Railroads, 33Cyc, p. 655, n. 69; p. 762, n. 26; As to duty of railroad company to furnish a reasonably safe passage to and from its mail cars, see 22 R.C.L. 920.
The appellant, a common carrier, is engaged in transporting mail for the government. During the year 1925, the appellee, under a contract with the government, carried mail from the post office at Seminary to the appellant's mail car and from the car to the post office. In March, 1925, the appellant's station house at Seminary was destroyed by fire, and, for reasons not necessary here to be set forth, it was not rebuilt until early in the next year. During the intervening time, the station was not provided with a waiting room and other conveniences of like character. The appellee sued the appellant and recovered a judgment against it for damages which he claimed to have sustained because of exposure to the weather while awaiting the arrival of the appellant's trains that were transporting the mail, and which he would not have sustained had the appellant seasonably *Page 576 
rebuilt its station house and included therein a waiting room kept properly heated. The court below was requested, and erroneously refused, to direct a verdict for the appellant.
The appellee, while at the station, was not, and did not intend to become, a passenger on any of the appellant's trains, and therefore is not within the provisions of sections 4866 and 4867, Code of 1906 (sections 7651 and 7652, Hemingway's Code 1927). L. N.R.R. Co. v. Corlander, 129 Miss. 24, 91 So. 699. It is true that the appellee was on the appellant's premises, under an implied invitation from the appellant so to be, for a purpose which was to their mutual advantage, and, consequently, the appellant owed him the duty to exercise reasonable care for his safety while on its premises (Atchison, etc., R. Co. v.Jandera, 24 Okla. 106, 104 P. 339, 24 L.R.A. (N.S.) 535, 20 Ann. Cas. 316; Hale v. Grand Trunk R. Co., 60 Vt. 605, 15 A. 300, 1 L.R.A. 187), but did not owe him the duty of providing a room in which he could await the arrival of its trains. ComparePiper v. Boston  M.R. Co., 75 N.H. 228, 72 A. 1024.
Reversed, and cause dismissed.